In an action to recover the amount alleged to be due pursuant to the terms of a written agreement between the parties with respect to certain motor vehicles, defendant appeals from an order of the Supreme Court, Suffolk County, dated March 25, 1961, and thereafter entered in Nassau County on March 27, 1961, which denied his motion to stay the prosecution of this action pending appraisal and arbitration in accordance with the terms of said agreement. Order affirmed, with $10 costs and disbursements. No opinion. Beldock, Acting P. J., Ughetta, Kleinfeld, Christ and Pette, JJ., concur.